Citation Nr: 0623670	
Decision Date: 08/07/06    Archive Date: 08/15/06

DOCKET NO.  05-12 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:  Texas Veterans Commission


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel







INTRODUCTION

The veteran had active service from July 1943 to February 
1946.  This appeal arises from a August 2004 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied service connection for bilateral 
hearing loss. 


FINDINGS OF FACT

The veteran's bilateral hearing loss is not related to active 
service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service, and the service incurrence of sensorineural hearing 
loss may not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  The 
duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice, consistent 
with the requirements of 38 U.S.C.A. § 5103(A), 38 C.F.R. 
3.159(b), and Quartuccio, that informs the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
the Court further held that, under 38 C.F.R. § 3.159(b), VA 
must request the claimant to provide any evidence  in his 
possession that pertains to the claim.  Id. at 120-21.  The 
Court has indicated that notice under the VCAA must be given 
prior to an initial unfavorable decision by the agency of 
original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  Under these provisions, VA is required to obtain 
service medical records and relevant VA healthcare records 
and must make reasonable efforts to help the veteran obtain 
other relevant medical records.  The duty to assist also 
requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2005). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183.  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claim on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 
38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.	Duty to Notify

In a letter to the veteran in March 2004, prior to the 
initial rating decision, the RO provided notice of the type 
of information and evidence required to substantiate a claim 
for service connection.  The March 2004 letter advised the 
veteran what evidence VA would obtain on his behalf and what 
evidence VA would assist him in obtaining and requested that 
the veteran submit any records pertinent to this claim.  

The March 2004 letter provided the veteran with information 
on the evidentiary requirements of a service connection claim 
but not notice of the type of information and evidence needed 
to establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. at 
394 (where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).   In that regard, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot. 

B.	Duty to Assist

The RO made reasonable efforts to assist the veteran in the 
development of this claim.  The RO obtained service medical 
records and private medical records on the veteran's behalf.  
The veteran was afforded a VA audiological examination, 
during which a medical opinion was obtained.  The veteran has 
not since disputed the adequacy of the VA examination or 
identified any outstanding records that would assist in the 
development of his claim.  Accordingly, the Board finds that 
the duty to assist has been satisfied.


II.  Analysis of Claim

The veteran had active service from July 1943 to February 
1946.  Service records indicate that he served as an airplane 
and engine mechanic.  The veteran claims that exposure to 
airplane noise during service caused his hearing loss.  

In general, to establish service connection for a claimed 
disability, the facts as shown by evidence must demonstrate 
that a particular disease or injury resulting in current 
disability was incurred during service, or, if preexisting 
active service, was aggravated therein.  38 U.S.C.A. § 1110 
(West 2002).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection. 38 C.F.R. 
§ 3.303(d) (2005).

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including sensorineural 
hearing loss, when they are manifested to a compensable 
degree within the initial post service year. 38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).

For VA purposes, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000 or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2005).
Service medical records show that the veteran had a 15/15 on 
a whispered voice hearing examination performed during a June 
1943 induction physical.  A February 1946 discharge 
examination shows 15/15 on whispered voice examination.  
Normal hearing was noted during both of these examinations.

The post-service medical records show no indication that 
hearing loss was manifested within the presumptive one-year 
period following separation.  The first medical evidence of 
hearing impairment is contained in private medical records 
dated 2001, some 55 years after separation from service.  The 
veteran had a VA audiological examination in May 2004.  The 
VA examiner reviewed the claims file and interviewed the 
veteran.  The veteran reported that he worked on airplanes 
without ear protection during military service and had post-
service exposure to noise from recreational firearms.  The VA 
examiner performed pure tone audiogram tests and Maryland CNC 
tests.  Pure tone thresholds, in decibels, were as follows:

HERTZ


500
1000
2000
3000
4000
RIGHT
25
25
40
60
60
LEFT
15
35
50
65
60

Maryland CNC speech recognition scores were 72 in the right 
ear and 88 in the left ear.  

The VA examiner diagnosed moderate to severe sensorineural 
hearing loss beginning at 2000 Hertz in the left ear and mild 
to moderately-severe sensorineural hearing loss beginning at 
1000 Hertz in the right ear.  The VA examiner opined that the 
veteran's current hearing loss is less likely than not 
related to military noise exposure.  The examiner stated that 
the veteran's audiometric thresholds were consistent with his 
age and that his hearing impairment is age-related.  While 
the veteran states that noise exposure during service caused 
his disability, his own assertions regarding the cause of his 
hearing impairment are not sufficient to form a nexus to 
service.  Evidence that requires medical knowledge must be 
provided by someone qualified as an expert by knowledge, 
skill, experience, training or education.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The record includes a report from the veteran's private 
physician, E.R., D.O., dated in May 2005.  Dr. Reed reflects 
that the veteran's history was of being almost constantly 
around aircraft during World War II with no hearing 
protection and that he had had hearing loss and tinnitus for 
many years.  Dr. Reed offers that it would be reasonable to 
conclude that the veteran's reported exposure to damaging 
sound pressure levels during service in World War II are at 
least partially responsible for his audiologic disability.  
This medical opinion is based largely on the veteran's own 
account.  The Court has held that a bare transcription of lay 
history, unenhanced by additional comment by the transcriber, 
does not constitute competent medical evidence merely because 
the transcriber is a health care professional, see LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995)

Furthermore, under Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993), the Board must assess the credibility and weight 
to be attached to the aforementioned medical opinions.  In 
this case, the Board accords greater weight to the opinion of 
the VA examiner, as the VA examiner reviewed the veteran's 
entire claims file, including available service and post-
service medical records.  

In this case, the Board concludes that the preponderance of 
the evidence is against the claim for service connection.  
Hearing loss was not demonstrated during service, during the 
presumptive one year period following service or for many 
years after service.  A competent VA medical opinion found no 
connection to service.  Based on the foregoing, there is a 
preponderance of evidence against the veteran's claim for 
service connection for bilateral hearing loss.




ORDER


Service connection for bilateral hearing loss is denied.



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


